MEMORANDUM**
Substantial evidence supported the immigration judge’s finding, adopted and affirmed by the BIA, that Singh was not credible. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003). The immigration judge pointed to specific inconsistencies going to the heart of Singh’s claim. See Singh v. Ashcroft, 301 F.3d 1109, 1111-12 (9th Cir.2002).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.